152 F.3d 1222
UNITED STATES of America, Plaintiff-Appellant,v.Hernan RAMIREZ, Defendant-Appellee.
No. 95-30158.
United States Court of Appeals,Ninth Circuit.
Sept. 3, 1998.

On Remand from the United States Supreme Court.
Before:  REINHARDT, KOZINSKI, and FERNANDEZ, Circuit Judges.
The district court issued an order suppressing evidence that had been discovered after a warrant was served at Hernan Ramirez's home.  We affirmed.  See United States v. Ramirez, 91 F.3d 1297 (9th Cir.1996).  However, the Supreme Court disagreed, and decided that the conduct of the serving officers was neither a violation of the Fourth Amendment nor a violation of 18 U.S.C. § 3109.  See United States v. Ramirez, --- U.S. ----, 118 S.Ct. 992, 140 L.Ed.2d 191 (1998).  It reversed and remanded for further proceedings.  Id. at ----, 118 S.Ct. at 998.
We, therefore, reverse the district court's suppression order and remand to the district court for further proceedings consistent with the decision of the Supreme Court.1
REVERSED and REMANDED.



1
 We dispose of a related issue raised by Ramirez in an unpublished memorandum disposition filed on the date of this order